Judgment, Supreme Court, New York County (Franklin Weissberg, J.), rendered May 21, 1992, convicting defendant, upon his plea of guilty, of attempted murder in the second degree, and sentencing him to a term of 3 to 9 years, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s motion to withdraw his plea on the grounds that he felt "pressured” into pleading guilty. The careful allocution by the court demonstrates that defendant’s plea was knowing, intelligent and voluntary (People v Council, 162 AD2d 293, 294, lv denied 76 NY2d 854). The court also properly denied defendant’s application for the reassignment of counsel because he *454had been "encouraged” to accept the plea (People v Newell, 200 AD2d 451). Counsel secured an extremely lenient sentence for defendant and as the court noted, he exhibited what was characterized as "extraordinary diligence and dedication.” Concur—Kupferman, J. P., Ross, Rubin and Williams, JJ.